Title: To Benjamin Franklin from Catharine Greene, 26 December 1782
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear FriendWarwick Decbr the 26th 1782
I did my Self the Pleasure to write you A few days Since by Count Segar by his Request, was exceedingly Pleasd with him and wisht him to Spend a good deal of time with us but they are So attentive to there Duty that they allow them Selves but little time to Ramble he Says his wife is Neighbour to you and She Visets you often you Play Chex with her but you are so gallant you will not beat the Ladies She Seams to me like an acquaintence as She loves & Visets My good friend me thinks She is like a Daugter to you we hear the French troops are on board we Pity them as it must be Very Disagreeable being on board So many together this Disagreeable Weather but the more they Suffer the higher our obligation they have been So Polite to the inhabitants that there Departure is generally Lamented.
We are happy to hear you injoy So great a Share of health Pray heaven to Continue it to you and every Blessing—our family is well except our Daughter Ward who is a bed a week with a third Son the Branches of that family are well that are left and Samy makes a good Husband and Son.
Yr Dear Sister Spends the Winter with her Daugter She has I hope before this been made happy in a letter from you we heard of one on the Rhode here but a Persen forwarded it to her She has long wisht for that Pleasure Mr Willms who Suppose with you by this will tell you of her health &c when do you Return to New England.
Your Friends love for Learning and her anxciety for the Riseing Generation makes her wish that the Bearer Mr President Whelock may Succeed in the Business he is upon, he is a Person Universally esteemd and his heart and Soul is in the Semenery he now applies to you for Doubt not he will meet with yr freendship and assistance. Ray is at College Doctr Stiles was to Viset us with his Bride we talk of you and all love you if love would keep People alive what a monstous age would our friend live too.
Do when you have leisure write a few lines to us and any friend that you think would be Pleasd with our Plane manner we Shall be happy to have an oppertunity to Shew every Civility too this from your affectionate and obligd freend
Caty Greene
Doctr Franklin
 
Addressed: Doctr. Franklin / Passy Near Paris / France / Hond by Presedent Wheelock
